RENDERED: JUNE 10, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1876-MR

TERRY GREGORY                                                        APPELLANT


                  APPEAL FROM MCLEAN CIRCUIT COURT
v.                 HONORABLE BRIAN WIGGINS, JUDGE
                        ACTION NO. 19-CR-00045


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Terry Gregory appeals from a judgment of the

McLean Circuit Court following a jury trial convicting him of tampering with

evidence and first-degree trafficking in methamphetamine. Gregory raises five

arguments regarding trial error but as we conclude there is no reversible error we

affirm.
             On May 7, 2019, Gregory and John Boring sent a series of messages

to one another through Facebook Messenger. In the messages, Boring asked

Gregory if he would “front,” or provide to Boring on credit, a quantity of

approximately 3.5 grams of methamphetamine known as an “8-ball.” Gregory and

Boring had known each other for approximately two years and Boring testified at

trial that Gregory regularly supplied him with methamphetamine.

             At approximately 9:00 p.m. on the same night, the McLean County

Sheriff’s Office executed a search warrant on Boring’s residence related to alleged

activity involving methamphetamine. Just after 10:00 p.m., while deputies were

searching Boring’s home, Gregory knocked on the back door. Detective Brad

McDaniel testified he opened the back door and saw Gregory and a female

companion on the back porch. Gregory was to the left of the door, sitting on the

railing that ran around the edge of the porch. Detective McDaniel and Deputy Fred

Coomes exited Boring’s residence and spoke to Gregory and the female subject on

the back porch. Gregory repeatedly tried to reach into his right pocket, despite

being warned not to do so. Deputies searched Gregory’s person and a knife was

recovered. After recovery of the knife, Gregory was detained for safety reasons as

the sheriff’s office was still searching the residence and it was unclear why

Gregory was there.




                                         -2-
             While Deputy Coomes was detaining Gregory, Detective McDaniel

walked into the back yard and began shining his flashlight on the ground in the

area just below the back porch. Detective McDaniel gave an indication that he

found something, and Deputy Coomes joined him. On the ground, directly below

the railing where Gregory had been sitting, was a small blue container holding

what was ultimately identified as approximately six and one-half (6.5) grams of

methamphetamine. Gregory denied the container was his at the scene, but later,

while at the McLean County Sheriff’s Office, he admitted the methamphetamine

belonged to him, but insisted it was for personal use only.

             Gregory was indicted for tampering with evidence and first-degree

trafficking of methamphetamine. Following a jury trial, he was convicted on both

counts. In accordance with the jury’s recommendation Gregory was sentenced to

three years’ imprisonment for tampering with evidence and ten years’

imprisonment for trafficking methamphetamine to run consecutively for a total of

thirteen years’ imprisonment.

             Gregory makes five arguments on appeal. Gregory asserts: (1) he

was entitled to a directed verdict on the charge of tampering with evidence; (2) the

trial court erred by refusing to let him cross examine Deputy Coomes regarding his

termination from the Owensboro Police Department; (3) the trial court erred by

allowing into evidence what Gregory contends was inadmissible hearsay through


                                         -3-
Boring; (4) Deputy Coomes’s testimony improperly used Gregory’s right to remain

silent against him as evidence of guilt; and (5) the cumulative effect of the errors

Gregory now asserts warrant reversal of the trial court’s judgment. Because we

affirm the trial court regarding Gregory’s first four arguments, we decline to

address cumulative error.

              Gregory’s first argument is that the evidence presented did not, as a

matter of law, support his conviction for tampering with physical evidence under

Kentucky Revised Statutes (KRS) 524.100. Gregory moved for, and was denied, a

directed verdict at the close of the Commonwealth’s case-in-chief and again at the

close of presentation of all the evidence. On appeal, the standard of review of the

denial of a directed verdict is, if under the evidence as a whole it would be clearly

unreasonable for a jury to find guilt, only then the defendant is entitled to

a directed verdict of acquittal. Commonwealth v. Benham, 816 S.W.2d 186, 187

(Ky. 1991).

              Gregory relies on Commonwealth v. James, 586 S.W.3d 717 (Ky.

2019), and McGuire v. Commonwealth, 595 S.W.3d 90 (Ky. 2019), to argue that

the methamphetamine was dropped in the presence and view of sheriff’s deputies

and, therefore, he should have been granted a directed verdict.

              KRS 524.100 provides, in relevant part:




                                          -4-
             (1) A person is guilty of tampering with physical
                 evidence when, believing that an official proceeding
                 is pending or may be instituted, he:

                   (a) Destroys, mutilates, conceals, removes or
                       alters physical evidence which he
                       believes is about to be produced or used
                       in the official proceeding with intent to
                       impair its verity or availability in the
                       official proceeding[.]

             To be convicted of tampering with evidence under the statute, a

defendant must have the requisite “intent to impair” the evidence’s “verity or

availability in [an] official proceeding.” James, 586 S.W.3d at 719. The

Commonwealth must also prove beyond a reasonable doubt that a defendant

committed the requisite act. Since Gregory did not destroy, mutilate, or alter the

container of methamphetamine by dropping it from the porch into the grass below,

a question of fact remains as to whether he concealed or removed it.

           In James, the defendant ignored demands to stop walking away from

law enforcement officials. As he continued to walk away, the officer in pursuit

saw several items, including a cylindrical container, drop from the defendant’s

waist area. Once the defendant was detained, the officer returned to find the

container. Alongside the container, the officer also found a glass pipe containing

residue of what was later identified as methamphetamine. Id. at 720.

             Similarly, in McGuire, the defendant was involved in a foot chase

with law enforcement officials. During the chase, an officer saw the defendant

                                         -5-
throw his arm away from the right side of his body. Once the defendant was

detained and officers returned to the spot, they discovered two baggies. One

contained marijuana and the other contained methamphetamine. McGuire, 595

S.W.3d at 93.

             In both James and McGuire, the Kentucky Supreme Court held the

trial courts should have granted the defendants’ motions for directed verdict on the

tampering charges because the dropping or tossing of evidence in plain view of law

enforcement did not amount to concealment or removal of evidence. However, our

highest court pointed out the narrowness of a factual scenario where “a person, in

plain view of an officer, drops or tosses away evidence of a possessory crime in a

manner that makes the evidence easily retrievable by law enforcement.” James,

586 S.W.3d at 725.

             In both James and McGuire, the evidence came into view of the

officers while they were observing, and pursuing, the defendants. In each instance,

law enforcement saw the evidence being discarded, saw where the evidence was

dropped, and easily retrieved it. Therefore, it was never concealed or removed

pursuant to KRS 524.100. This narrow exception is not present here. Testimony

was presented that the container was never in plain view of law enforcement

during the time Gregory was approached, questioned, or physically searched. The

officers testified that they did not see him drop or toss the container from the


                                          -6-
porch. An officer testified that he searched around the porch because he knows

that suspects often discard contraband, not because he had seen any movement

indicating to him that illicit items had been intentionally discarded. Importantly,

Gregory ultimately admitted the discarded container of methamphetamine

belonged to him. By dropping, tossing, or placing the container off the back porch,

Gregory “affirmatively placed the evidence in a location that would otherwise hide

it from plain view.” James, 586 S.W.3d at 731. Therefore, sufficient evidence

was presented for the jury’s consideration and Gregory’s motion for a directed

verdict was properly denied.

             Gregory’s second argument is that the trial court improperly limited

his cross-examination of Deputy Coomes by not allowing Gregory to ask about

Deputy Coomes about his termination from the Owensboro Police Department

(OPD), which occurred over nine years before the date of Gregory’s trial. Prior to

the start of the trial, Gregory’s counsel informed the trial court it intended to

introduce the termination as impeachment evidence. In doing so, counsel stated

Gregory intended to introduce only the fact that Deputy Coomes was terminated,

not the reasons and circumstances surrounding his termination. The trial court

ruled the proposed line of questioning had nothing to do with Deputy Coomes’s

honesty or truthfulness in this matter and the prejudicial effect would substantially

outweigh any probative value. Gregory contends that when the trial court limited


                                          -7-
his cross-examination of Deputy Coomes, Gregory was denied due process under

the Sixth Amendment to the United States Constitution. We disagree.

             Kentucky Rules of Evidence (KRE) 403 states:

             [a]lthough relevant, evidence may be excluded if its
             probative value is substantially outweighed by the danger
             of undue prejudice, confusion of the issues, or misleading
             the jury, or by considerations of undue delay, or needless
             presentation of cumulative evidence.

             The presentation of evidence as well as the scope and duration of

cross-examination rests in the sound discretion of the trial judge. Moore v.

Commonwealth, 771 S.W.2d 34, 38 (Ky. 1988), abrogated on other grounds

by McGuire v. Commonwealth, 885 S.W.2d 931 (Ky. 1994). An evidentiary ruling

regarding whether the probative value of evidence is substantially outweighed by

any potentially prejudicial effect is reviewed for an abuse of discretion. Staples v.

Commonwealth, 454 S.W.3d 803, 825 (Ky. 2014). The test for abuse of discretion

is whether the trial judge’s decision was arbitrary, unreasonable, unfair, or

unsupported by sound legal principles. Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999).

             The record before us reveals the parties agreed prior to trial that the

evidence Gregory sought to introduce regarding Deputy Coomes’s termination

from OPD did not relate to his truthfulness or veracity. The trial court took that

into account, along with the fact that his termination occurred over nine years prior


                                          -8-
to Gregory’s trial. Under those circumstances, introducing evidence of Deputy

Coomes’s termination, without explanation or context, would have likely caused

speculation and confusion among the jurors, unrelated to Gregory’s guilt or

innocence, and thus would have unduly prejudiced the Commonwealth’s case. We

are unpersuaded that the trial court’s evidentiary ruling deprived Gregory of due

process under the Sixth Amendment. “[T]he Confrontation Clause guarantees

an opportunity for effective cross-examination, not cross-examination that is

effective in whatever way, and to whatever extent, the defense might wish.”

Davenport v. Commonwealth, 177 S.W.3d 763, 768 (Ky. 2005) (quoting Delaware

v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 1435, 89 L.Ed.2d 674 (1986)).

            Gregory’s third argument is that the trial court allowed hearsay

evidence through Boring in the form of Facebook Messenger messages that

occurred between Boring and Gregory on the date in question. At trial, Gregory

objected because Boring read both Gregory’s messages to him and Boring’s own

messages to Gregory on direct examination. Gregory asserted that Boring’s

messages to Gregory were prior consistent statements and, therefore, inadmissible

hearsay. On appeal, Gregory asserts the Boring’s portion of the messages were

inadmissible hearsay which does not fall under any of the hearsay exceptions in

KRE 803 or 804 and is not a prior witness statement under KRE 801A.




                                        -9-
             We again review the trial court’s decision for an abuse of discretion.

We agree with Gregory that the trial court offered little explanation in its decision

to allow admission of Boring’s prior statements as contained in the messages.

However, “[a]n appellate court may affirm a trial court under an alternate theory

not relied upon by the trial court.” Commonwealth Nat. Resources and

Environmental Protection Cabinet v. Neace, 14 S.W.3d 15, 20 (Ky. 2000). KRE

801A states, in relevant part,

             (a) Prior statements of witnesses. A statement is not
                 excluded by the hearsay rule, even though the
                 declarant is available as a witness, if the declarant
                 testifies at the trial or hearing and is examined
                 concerning the statement, with a foundation laid as
                 required by KRE 613, and the statement is:

                    (1) Inconsistent with the declarant’s
                        testimony;

                    (2) Consistent with the declarant’s testimony
                        and is offered to rebut an express or
                        implied charge against the declarant of
                        recent fabrication or improper influence
                        or motive[.]

             Review of the record shows that Gregory’s theory of the case at trial

was that the container of methamphetamine found next to the porch belonged to

Boring. Gregory testified on his own behalf and stated that, on the night in

question, he admitted the methamphetamine was his only out of fear of Deputy

Coomes. Despite his admission to Deputy Coomes, Gregory testified he did not


                                         -10-
have methamphetamine on his person and went to Boring’s home only to collect a

third-row seat for his van. Further, upon cross-examination of Boring, defense

counsel elicited testimony that Boring was charged with, and subsequently

convicted of, possession of methamphetamine found in his wallet, within his home,

on the night in question. Upon cross-examination of Deputy Coomes, defense

counsel elicited testimony that part of the basis for the search warrant of Boring’s

residence was information that Boring had methamphetamine in one of the storage

buildings in his back yard. Deputy Coomes also revealed that scales and baggies

were found in Boring’s home. In Gregory’s motion for a directed verdict, defense

counsel noted that Boring’s residence was known to have methamphetamine in it

and was “known to have meth in the back yard.” During closing argument,

defense counsel reminded the jury that sheriff’s deputies found methamphetamine

in Boring’s home and that:

             [i]t was Boring’s meth and he told you that today. He
             was charged with possession of meth, they found it in his
             home. Boring told them there was a problem with meth
             in his house, his kid tested dirty. We know that. We also
             know that, because they found meth in that house, he
             didn’t need meth from Terry Gregory, he already had it.
             He had it, he possessed it, he pled guilty to it. He told
             you that.

             Defense counsel went on to point out that the back yard was to be

searched by law enforcement because Boring kept methamphetamine there and




                                        -11-
reiterated that, “[t]here was meth at that house. It wasn’t [Gregory’s]. It was Mr.

Boring’s.”

                The messages between Gregory and Boring were admissible under

KRE 801A to rebut Gregory’s express charge that the methamphetamine found in

the container belonged to Boring. The messages show an exchange that occurred

on May 7, 2019, wherein Boring was attempting to purchase methamphetamine

from Gregory. They clearly occurred before any alleged motive for Boring to

fabricate came into existence. See Slaven v. Commonwealth, 962 S.W.2d 845, 858

(Ky. 1997). The messages show that Boring’s in-court testimony regarding

purchasing methamphetamine from Gregory was not a recent fabrication or the

product of improper motive to, for example, avoid an additional felony charge.

Admission of the messages was proper under KRE 801A.

                Lastly, Gregory requests palpable error review under Kentucky Rule

of Criminal Procedure (RCr) 10.26 for his assertion that the trial court improperly

allowed Deputy Coomes to comment on Gregory’s post-arrest right to remain

silent. Gregory’s entire argument hinges on Deputy Coomes’s testimony that, after

Gregory was read his Miranda1 rights, both he and the female subject were asked

numerous times if the container found on the ground was theirs and “neither one

wanted to take credit for it.” We discern no error. There was no testimony from


1
    Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                               -12-
Gregory or Deputy Coomes that Gregory invoked his right to remain silent at any

time. Because Gregory did not “take credit” for the container on the scene does

not mean he remained silent and, in fact, he later admitted it was his. His argument

is without merit.

               For the foregoing reasons, the judgment of the McLean Circuit Court

is affirmed.



               ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Steven Nathan Goens                       Daniel Cameron
 Frankfort, Kentucky                       Attorney General of Kentucky

                                           Kristin L. Conder
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -13-